      Case 1-19-47364-cec           Doc 21      Filed 02/03/20     Entered 02/03/20 12:50:30

                                                                                                        Serge F. Petroff
                                                                                                      Steven Amshen*
                                                                                                    Christopher Villanti
                                                                                                        David R. Smith
                                                                                                         James Tierney
                                                                                                           Jill Schaefer
                                                                                         (*admitted in New York & New Jersey)




February 3, 2020

Chief Judge Carla E. Craig
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

                                         Case Name: Marie Jacques
                                         Case No.:  1-19-47364-cec
                                         Re:        [13] [20] Motion to Dismiss Case

Dear Honorable Craig,

        This office represents the Debtor, Marie Jacques, in the instant Chapter 13 bankruptcy case.
Please allow this letter to advise the Court that the Debtor is hereby withdrawing her Reply to the
Chapter 13 Trustee’s Motion to Dismiss Case. As such, the Debtor has no objections to the Motion
and is respectfully asking this Court to waive Debtor’s and her counsel’s appearance at the hearing
on February 4, 2020.

       Should Your Honor have any questions, please feel free to contact the undersigned.

                                                        Sincerely,

                                                        /s/ Steven Amshen
                                                        Steven Amshen, Esq.




                           Brooklyn Office                   Long Island Office
                   1795 Coney Island Ave, Third Floor   401 Franklin Avenue, Suite 212
                      Brooklyn, New York 11230          Garden City, New York 11530
                          Tel: 718.336.4200                   Tel: 516.200.8999
                          Fax: 718.336.4242                   Fax: 888.502.7302
